REASONS FOR ALLOWANCE
The Reasons for Allowance are the same as submitted in the Final Rejection mailed on 03/08/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


 				        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160350837 to Williams et al. discloses a computer-implemented method includes receiving, from a mobile computing device, a food order that specifies one or more items to be fulfilled by a particular provider; determining a current location of the mobile computing device; identifying a location of the particular provider; determining an estimated time of arrival for the user; identifying one or more fulfillment time periods for the food order; determining, based, at least in part, on (i) the estimated time of arrival and (ii) the one or more fulfillment time periods, one or more future times at which the particular provider is to begin preparing the one or more items; generating food order instructions for the particular provider based, at least in part, on (i) the food order and (ii) the one or more future times; and providing the food order instructions to a provider computer system.  The computer system 104 can augment the base travel time based on events that are occurring along the route 112 that may affect, positively or negatively, the travel time along the route 112, such as traffic delays, light traffic conditions, weather delays, and/or mass transit (e.g., bus, subway) delays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625